Title: To Thomas Jefferson from Wilson Cary Nicholas, 7 July 1807
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Warren July 7th. 1807
                        
                        The present is the most critical state of our affair that has existed since you came to the administration.
                            In every aspect in which it can be viewed, the questions which present themselves are the most solemn and interesting. War
                            or national degradation seem to be inevitable, for I do not believe there is the least reason to expect G.B. will make
                            reparation for her offences in any way that can or ought to satisfy us. In her state of absolute dependence upon her navy,
                            she is bound to respect the feelings of her naval men. This will prevent her either from punishing, or giving up to
                            punishment the offenders. Nothing short of this and a compleat abandonment of the right of impressment of men from our
                            vessels (of all descriptions) ought to be accepted as a satisfactory atonement for what has happened. If this occasion is passed over, we ought not to murmur in future at the exercise of this
                            power. It is impossible a case attended with more aggravating circumstances can ever occur. My own opinion has always been
                            that we ought to encounter War, or any other evil, sooner than submit to the impressment of men from American ships, but I
                            have doubted whether the body of the people cou’d be brought to take a sufficient interest in this class of our citizens,
                            to make it prudent in the government to declare war upon this ground alone. Connected as that question now is, with the
                            greatest insult that can be offered to a nation, and added to the commercial injuries she is every day heaping upon us,
                            the government is sure of the unanimous support of every American of every denomination. If it is really intended to
                            resist the right of G.B. to impress, I believe this ought to be considered as a fortunate occurrence—it is impossible the
                            people can ever be brought to a better temper to give their full support to the government upon this point. If on the
                            contrary this occasion is suffered to pass away, the public spirit will easily be brought to submit to cases less
                            aggravated—the contest may be given up in future, and the point conceded that our people must fight the battles of any
                            nation that will force them into their service. I am so deeply impressed with this subject, that if I directed the affairs
                            of this Country I wou’d instantly employ force to revenge the injury that has been done us, I wou’d not ask, but take
                            satisfaction.
                        In this case however I suppose you have neither the authority nor the means to act, I think therefore
                            Congress to whom alone adequate powers are confided, ought to be immediately convened. I take the liberty to propose this
                            to you—not only because I believe the public good requires it, but from a sincere wish that they shou’d take a proportion
                            of the very great responsibility that will attach to you exclusively, if they are not assembled and consulted. From every
                            indication, it appears the sensation throughout the Continent is, as it
                            ought to be very great. There is or will be a general call upon the government for vengeance & retaliation. I shou’d lament extremely that your well earned popularity shou’d
                            be diminished at the close of your administration, by a belief in any portion of the American people, that you either had
                            not done every thing the occasion required, or that you had not given to that department who alone can act with effect an
                            opportunity of doing so, by bringing them together. War wou’d be attended with many inconveniences, but I am inclined to
                            hope & believe, it wou’d have the effect of destroying that deadly party spirit, that threatens us with more mischief
                            than any foreign nation coud possibly inflict. If we submit to such indignities and injustices, we shall become
                            contemptable in the eyes of the whole world, and what is much worse in our own. There is no spirit which ought to be
                            cherished with so much care by those who govern a young country as national pride, and a regard to national honor. All
                            history both ancient and modern, prove its superiority to numbers and wealth. In our Country we have had little to excite
                            this spirit, we shall never be competent to our own defence without it. Upon this occasion I feel more confidence in my
                            opinions than I usually do. because my interest and inclinations are strongly on the side of peace, and throughout the
                            present & last war I have most anxiously wished success to G.B. in her contest with France. Sooner however than I wou’d
                            submit to my country becoming the property of that nation or any other, I wou’d see the U.S. desolated. I hope you will
                            pardon the freedom with which I have expressed my opinions, at a crisis so interesting to you and to our Country.
                        I am my Dear Sir with the highest respect & esteem Your hum. serv.
                        
                            W. C. Nicholas
                     
                        
                    